Simmons, Justice.
There was no error in the refusal of the injunction in this case, according to the facts disclosed in this record. The remedy for the abatement of a nuisance, either public or private, is provided in the code, §§4094-98. The fact that courts of equity and of law have been com-*453billed in tbe superior court, does not give tne latter court any more power or jurisdiction than tbe two courts bad before tbe uniform procedure act of 1887. If tbe court of equity would not bave bad jurisdiction of tbis case, under tbe facts as disclosed by tbis record, before tbe passage of tbis act, that act does not give itjurisdiction now. Tbis court in several eases, notably in Ruff v. Phillips, 50 Ga. 130, bas decided that tbe remedy for tbe abatment of a nuisance is provided in tbe section above mentioned. Parties wbo wisb to abate a nuisance, either public or private, must resort to tbe remedy thus provided, unless special facts are alleged, showing that that remedy is not sufficient or is inadequate. No such facts are alleged in tbis petition. Judgment affirmed.